Citation Nr: 0946117	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-39 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from January 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to service 
connection for bilateral hearing loss and assigned the 
current noncompensable rating.

In July 2009, the Board remanded this matter in order that 
the Veteran may be afforded an opportunity to testify at a 
hearing before a Veteran's Law Judge at the local regional 
office.  

The Veteran was scheduled for a hearing on October 20, 2009.  
On September 23, 2009, the Veteran submitted a statement to 
the RO indicating that he would not be able to attend the 
hearing, as he lives in Boca Raton and is unable to travel to 
St. Petersburg.  He did not appear for October 20, 2009 
hearing.  In light of the above, the Board finds that the 
request to testify at a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected hearing loss is not shown to be 
productive of worse than level I hearing acuity in the left 
ear, and I hearing acuity in the right ear.




CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic 
Code 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In the present case, the RO, in letters dated in January and 
June 2008, provided the Veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his claim, including notice that a disability 
rating and effective date will be assigned if that claim is 
allowed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was generally invited to send information or evidence 
to VA that may support his claim, was advised of the basic 
law and regulations governing his claim and the basis for the 
decisions regarding his claim, and was also informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the Veteran's behalf.

Here, the Board observes that in Dingess v. Nicholson, the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, however, the 
Court also declared, that "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is therefore required with respect to 
the Veteran's claim for a higher initial disability rating 
for his service-connected hearing loss; and under the 
circumstances, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service private and VA medical records, a VA examination, and 
statements submitted by the Veteran and his representative in 
support of the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increase rating for hearing loss.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, however, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 12 
Vet. App. at 126.  

In addition, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has also held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the Veteran's hearing loss is currently rated 
as noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Table VI is used to determine a Roman numeral designation (I 
through XI) for hearing based on a combination of the percent 
of speech discrimination and pure tone threshold average.  
38 C.F.R. § 4.85(b).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86 (a).  In addition, when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86 (b).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non service-connected ear will generally be assigned a 
Roman Numeral I.  38 C.F.R. § 4.85(f).  

The medical evidence in this case consists primarily of 
audiological evaluations dated in October 2001 and April 
2008.  These examinations reveal maximum pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35-40
30-40
35-45
50-55
60
LEFT
30-35
30
35-40
50-55
55-65

The Veteran's speech audiometry revealed speech recognition 
ability of 96% for the left ear, and 92-96% for the right 
ear.

The mechanical application of the rating schedule to the 
examination of record shows that the Veteran has at most 
level I hearing in the left ear and level I hearing in the 
right ear.  Under 38 C.F.R. § 4.85, this evaluation warrants 
a noncompensable rating for the Veteran's hearing loss.  
38 C.F.R. § 4.85; Diagnostic Code 6100.  In light of the 
foregoing, entitlement to a higher evaluation for the 
Veteran's disability is not warranted.  

This decision is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  Additionally, 
the record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), that there is no showing that 
the Veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability. Id.  In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show that the Veteran is 
unemployable due to his service-connected disabilities. 

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for his service-connected disabilities is 20 percent 
disabling.  And the Veteran 's medical records do not 
indicate that he is otherwise unemployable due to his 
service-connected disabilities.  

Therefore, the Board finds that no further consideration of a 
TDIU is warranted. 


ORDER

A compensable evaluation for hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


